UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6916



KEVIN ORLANDO SMITH,

                                                Petitioner - Appellant,

          versus


DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1544-AM)


Submitted:   January 5, 2001                 Decided:   January 18, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Orlando Smith, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Orlando Smith appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Smith v. Director, Virginia Dep’t. of

Corrections, No. CA-99-1544-AM (E.D. Va. Apr. 25 & May 30, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented   in the materials before the court

and argument would not aid in the decisional process.




                                                         DISMISSED




                                 2